FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROLAND COOKE,                                    No. 09-16960

               Plaintiff - Appellant,            D.C. No. 3:08-cv-08080-MHM

  v.
                                                 MEMORANDUM *
THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER DAY
SAINTS; THE CORPORATION OF THE
PRESIDING BISHOP OF THE CHURCH
OF JESUS CHRIST OF LATTER DAY
SAINTS,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Roland Cooke appeals pro se from the district court’s judgment dismissing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging religious discrimination claims and due

process violations against two private companies who manage the legal affairs of

the Mormon Church. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Kennedy v. S. Cal. Edison, Co., 268 F.3d 763, 767 (9th Cir. 2001), and we

affirm.

      The district court properly dismissed Cooke’s action because defendants are

not state actors and Cooke failed to plead sufficient facts to show that they

colluded with state actors in the alleged constitutional violations. See Rendell-

Baker v. Kohn, 457 U.S. 830, 837-38 and n. 6 (1982) (only state actors or private

parties acting in concert with state actors are subject to a section 1983 suit); see

also Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295

(2001) (private behavior is attributable to the state only if there is a close nexus

between the state and the challenged action); Ivey v. Bd. of Regents, 673 F.2d 266,

268 (9th Cir. 1982) (“vague and conclusory allegations of official participation in

civil rights violations are not sufficient to withstand a motion to dismiss”).

      AFFIRMED.




                                            2                                     09-16960